PER CURIAM:
Patrick Mattete, a native and citizen of Tanzania, petitions for review of an order of the Board of Immigration Appeals affirming the Immigration Judge’s order denying his applications for asylum, withholding of removal, and protection under the Convention Against Torture. Mattete disputes the finding that he failed to meet his burden of proof to qualify for withholding of removal. We have reviewed the record and conclude that substantial evidence supports the finding that Mattete failed to demonstrate eligibility for this relief. See 8 C.F.R. § 1208.16(b) (2005).
We accordingly deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED